OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Charged with selling a kilogram of cocaine to an undercover police officer, defendant pleaded guilty in Supreme Court, Kings County, to criminal sale of a controlled substance in the first degree (Penal Law § 220.43 [1]). Her sentence was 15 years to life. Defendant made the plea agreement with the understanding that if she provided information that led to a prosecution of a major drug supplier, the prosecutor would be obligated to recommend to the trial court that her plea be withdrawn and recommend further that either dismissal or a plea with a lesser sentence be entertained by the trial court.
Approximately 10 weeks after defendant’s formal guilty plea was entered, the drug supplier "fingered” by defendant was arrested in Florida by United States Customs officials as a result of an unrelated investigation. Defendant concedes that the information she gave to law enforcement authorities in New York had nothing to do with the Florida apprehension. Because of the arrest, the Kings County prosecutor terminated the investigation and declined to certify that appellant had provided "material assistance.”
Defendant nevertheless moved to vacate her guilty plea and sought specific performance of some lesser disposition of the criminal case against her. She maintains that she is entitled to relief because the prosecutor did not exert good faith and breached the plea agreement by failing to mount an expeditious and serious investigation to arrest her targeted drug supplier.
Supreme Court denied defendant’s motion following a hearing. It found no evidence of lack of prosecutorial good faith. The Appellate Division affirmed and a Judge of this Court granted leave to appeal. The undisturbed findings of both prior courts constitute mixed questions of law and fact for which support exists in the record. The determinations of those courts, therefore, leave nothing further for this Court to review and defendant’s remaining contention being unpreserved, we affirm the order of the Appellate Division upholding the denial of vacatur of the guilty plea.
*985Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur.
Order affirmed in a memorandum.